UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2209



L. RUTHER,

                                              Plaintiff - Appellant,

          versus


GETTYSBURG COLLEGE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-01-1034-A)


Submitted:   February 22, 2002            Decided:   March 15, 2002


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.       Chandra Dore Lantz, HIRSCHLER,
FLEISCHER, WEINBERG, COX & ALLEN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     L. Ruther appeals the district court’s order dismissing his

civil action.   The record does not contain a transcript of the

hearing on conducted on September 14, 2000.   Ruther has the burden

of including in the record on appeal a transcript of all parts of

the proceedings material to the issues raised on appeal.    Fed. R.

App. P. 10(b); 4th Cir. Local R. 10(c).    Appellants proceeding on

appeal in forma pauperis are entitled to transcripts at government

expense only in certain circumstances.    28 U.S.C. § 753(f) (1994).

By failing to produce a transcript or to qualify for the production

of a transcript at government expense, Ruther has waived review of

the issues on appeal which depend upon the transcript to show

error.   Keller v. Prince George’s Co., 827 F.2d 952, 954 n.1 (4th

Cir. 1987).   We therefore affirm the district court’s order.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2